DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 2, 4, 5, 7, 9, 11, 12, 14, 16, 18, 19, and 21 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Applicant’s submission of prior art, Slater, US Patent Application Publication Number 2011/0307695 (hereinafter Slater).
	Regarding claims 2, 9, and 16, Slater discloses a system, comprising: an interface configured to: provide a request to join a publish group from a client or a point to point communication link of a lattice mesh [paragraph 0066]; and receive a group key or a host public key [paragraphs 0098-0099]; and a processor configured to: determine whether a message is available to send; and in response to a determination a message is available to send: encode the message using the group key or the host public key; and send the message [paragraph 0099].
Regarding claims 4, 11, and 18, it is inherent in the art that in response to a determination a message is not available to send, wait until a message is available to send.
Regarding claims 5, 12, and 19, Slater discloses wherein the group key is a symmetric key [paragraph 0098].
Regarding claims 7, 14, and 21, Slater discloses wherein the group key is used to encrypt/decrypt messages [paragraph 0098].

Claim(s) 2-4, 6-11, 13-18, and 20-22 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by, Srivastava et al., US Patent Application Publication Number 2005/0044356 (hereinafter Srivastava).
	Regarding claims 2, 9, and 16, Srivastava discloses a system, comprising: an interface configured to: provide a request to join a publish group from a client or a point to point communication link of a lattice mesh [paragraph 0046]; and receive a group key or a host public key [paragraph 0048]; and a processor configured to: determine whether a message is available to send; and in response to a determination a message is available to send: encode the message using the group key or the host public key; and send the message [paragraph 0049].
	Regarding claims 3, 10, and 17, Srivastava discloses wherein the group key or the host public key is received from an asset database [paragraph 0044].
Regarding claims 4, 11, and 18, it is inherent in the art that in response to a determination a message is not available to send, wait until a message is available to send.
Regarding claims 6, 13, and 20, Srivastava discloses wherein the host public key is an asymmetric key [paragraph 0007].
Regarding claims 7, 14, and 21, Srivastava discloses wherein the group key is used to encrypt/decrypt messages [paragraph 0049].
Regarding claims 8, 15, and 22 Srivastava discloses wherein the host public key is used to sign messages issued by a host [paragraph 0049].

Claim(s) 2, 5, 7-9, 12, 14-16, 19, 21, and 22 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by, Applicant’s submission of prior art, Smith et al., US Patent Application Publication Number 2019/0349426 (hereinafter Smith). 
	Regarding claims 2, 9, and 16, Smith discloses a system, comprising: an interface configured to: provide a request to join a publish group from a client or a point to point communication link of a lattice mesh [paragraph 1755]; and receive a group key or a host public key [paragraphs 1755, 1758]; and a processor configured to: determine whether a message is available to send; and in response to a determination a message is available to send: encode the message using the group key or the host public key; and send the message [paragraph 1760].
Regarding claims 5, 12, and 19, Smith discloses wherein the group key is a symmetric key [paragraph 1759].
Regarding claims 7, 14, and 21, Smith discloses wherein the group key is used to encrypt/decrypt messages [paragraph 1043].
Regarding claims 8, 15, and 22 Smith discloses wherein the host public key is used to sign messages issued by a host [paragraph 1080].




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Shraer et al., US Patent Number 10,783,269, discloses a cloud messaging system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIKA WASHINGTON whose telephone number is (571)272-7841. The examiner can normally be reached Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EAW/
December 14, 2022

/ERIKA A WASHINGTON/Primary Examiner, Art Unit 2644